Citation Nr: 1036080	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-31 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
ear condition.

2.  Entitlement to compensable evaluation for bilateral hearing 
loss prior to July 22, 2009.

3.  Entitlement an increased rating for bilateral hearing loss, 
currently evaluated as 20 percent disabling.

4.  Entitlement to a compensable evaluation for service connected 
right ear otitis externa.

5.  Entitlement to a compensable evaluation for service connected 
bilateral conjunctivitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to August 
1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran's bilateral conjunctivitis claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 2003 rating decision, the RO, in 
pertinent part, denied service connection for left ear 
disability. 

2.  The evidence added to the claims file since that May 2003 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.  Prior to August 20, 2007, the medical evidence of record 
shows that the Veteran's hearing loss is manifested by Level III 
or better hearing loss in the left ear and by Level II or better 
hearing loss in the right ear.

4.  As of August 20, 2007, the medical evidence of record shows 
that the Veteran's hearing loss is manifested by Level III 
hearing loss in the left ear and by Level VIII hearing loss in 
the right ear.

5.  The medical evidence of record shows that the Veteran's right 
ear otitis externa is characterized by occasional pain, swelling, 
and itching, but does not require frequent and prolonged 
treatment.


CONCLUSION OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2009).

2.  New and material evidence has not been submitted and the 
claim of entitlement to service connection for left ear condition 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  Prior to August 20, 2007, the criteria for entitlement to a 
compensable evaluation for service connected bilateral hearing 
loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.400(o)(1), 4.1, 4.7, 4.85, Diagnostic Code 
6100, 4.86 (2009).

4.  As of August 20, 2007, the criteria for entitlement to an 
evaluation of 20 percent, but no more, for service connected 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.400(o)(1), 4.1, 4.7, 4.85, 
Diagnostic Code 6100, 4.86 (2009).

5.  The criteria for entitlement to a compensable evaluation for 
service connected right ear otitis externa have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.87, Diagnostic Codes 6210 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, a timing 
error can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case (SOC) 
or Supplemental Statement of the Case (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  Additionally, in cases 
where the Veteran is attempting to reopen a previously denied 
claim, the VCAA requires the Secretary to look at the bases for 
the denial of the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection, which were found to be insufficient in the 
previous denial.  The Veteran must also be notified of what 
constitutes "new" and "material" evidence to reopen the 
previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In May 2005, the Veteran received a notice letter that advised 
him of what information and evidence was needed to substantiate 
his claims, what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained by 
VA, informed the Veteran of the new and material evidence 
requirement for reopening the claim of entitlement to service 
connection for left ear disability, but did not inform him of the 
reason for the previous denial.  The Veteran was informed of the 
reason for the prior denial in the June 2006 SOC, which noted 
that service connection was denied as "not shown in service."  
The notice letter accompanying this SOC also informed the Veteran 
how VA determines disability ratings and effective dates, as 
required by Dingess.  The Veteran was issued a SSOC in March 
2010.

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claims that VA has not sought.  Service and VA treatment records, 
private treatment records, VA medical examination results and 
statements of the Veteran, his spouse, and his representative 
have been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
appeal and that VA has satisfied the duty to assist.

New and Material Evidence

In a May 2003 rating decision, the RO, in pertinent part, denied 
service connection for a left ear condition.  In a letter dated 
later the same month, the RO gave notice of the denial and 
informed the Veteran of his appellate rights; he did not initiate 
an appeal with regard to this decision.  Therefore, it became 
final as to the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.1103.

At the time of the May 2003 rating decision, the evidence of 
record included copies of the Veteran's service treatment 
records, private treatment records from Dr. Ghate dated from 
March 1999 to September 2002, including letters from Dr. Nabi, 
Dr. Eckert, and Dr. Buscaglia, and the VA medical examination 
report from August 2002 and its April 2003 addendum.  This 
rating decision denied service connection for this condition 
because the Veteran's service treatment records did not show or a 
diagnosis or complaints of, or treatment for, a left ear 
condition.  The new evidence submitted must therefore relate to 
this unestablished fact.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is newly submitted evidence that relates to 
an unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denials were the March 1997 RO decision and 
February 1998 Board decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).

Evidence received since the May 2003 rating decision included VA 
treatment records from August 2002 to March 2010, additional 
private medical records from Dr. Ghate dated from August 1997 to 
March 2005.  With some exceptions, these records were not in the 
claims file at the time of May 2003 rating decision.  Therefore, 
they satisfy the "new" requirement.

With regard to the "material" requirement, these new records 
note the Veteran's current left ear disability, but do not 
establish an in-service incurrence or injury to the Veteran's 
left ear.  Thus, the new evidence does not relate to 
unestablished facts that may provide a reasonable possibility of 
substantiating the claim.  Accordingly, the Board concludes that 
the criteria for reopening the Veteran's claim of entitlement to 
service connection for left ear condition are not met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Increase Rating - Bilateral Hearing Loss

In a May 2003 rating decision, the Veteran was service connected 
for bilateral hearing loss with an evaluation of 0 percent, 
effective July 2, 2002.  In November 2004, the Veteran filed a 
claim for an increased evaluation.  In March 2010, that 
evaluation was increased to 20 percent, effective July 22, 2009.  
The Board finds that the severity of the Veteran's disability has 
increased during the pendency of this claim for an increased 
rating; therefore it is necessary to stage the disability 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to August 20, 2007

The Veteran underwent several VA audiological examinations in 
conjunction with this claim.  In August 2002, the pure tone 
thresholds at each of the four specified frequencies were as 
follows: 


1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
Average
Right Ear
25
45
75
70
54 
Left Ear
20
30
80
80
53

Speech discrimination was 94 percent for the right ear and 96 
percent for the left ear.  Pursuant to Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007), a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his or 
her final report in addition to dictating objective test results.  
This examination predates the holding in Martinak; however the 
examiner did note that the Veteran reported experiencing 
difficulty with his hearing in a variety of situations.  The 
particular situations were not specified in the report.  Under 
Table VI, both ears are assigned Roman numeral "I."  See 
38 C.F.R. § 4.85.  The Veteran's left ear showed an exceptional 
pattern of hearing loss because the pure tone threshold is 30 
decibels at the 2000 Hertz level and more than 70 decibels at the 
3000 Hertz level.  See 38 C.F.R. § 4.86.  Therefore, the 
Veteran's left ear is also evaluated under Table VIA and assigned 
Roman numeral "III."  See 38 C.F.R. §§ 4.85, 4.86.    Under 
Table VII, if the worse ear is rated III and the better ear is 
rated I, then a noncompensable (0 percent) rating is warranted.  
38 C.F.R. § 4.85.

Private audiological assessment in September 2002 found "normal 
hearing sloping steeply to moderately-severe hearing loss in the 
left ear with profound hearing loss in the right ear.  Word 
discrimination ability was very good (80%) for the left ear and 
fair (68%) for the right ear."  Unfortunately, this examination 
did not conform to VA examination standards in that the 
corresponding pure tone thresholds were not provided numerically 
and a controlled speech discrimination test (Maryland CNC) was 
not included, so the rating criteria cannot be readily applied to 
these results.  

The results of an April 2003 examination were as follows:


1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
Average
Right Ear
25
45
70
80
55
Left Ear
20
30
75
75
50

Speech discrimination was 92 percent for the right ear and 98 
percent for the left ear.  Under Table VI, both ears are assigned 
Roman numeral "I."  See 38 C.F.R. § 4.85.  Again, the Veteran's 
left ear showed an exceptional pattern of hearing loss because 
the pure tone threshold is 30 decibels at the 2000 Hertz level 
and more than 70 decibels at the 3000 Hertz level.  See 38 C.F.R. 
§ 4.86.  Therefore, the Veteran's left ear is also evaluated 
under Table VIA and assigned Roman numeral "III."  See 
38 C.F.R. §§ 4.85, 4.86.  Under Table VII, if the worse ear is 
rated III and the better ear is rated I, then a noncompensable (0 
percent) rating is warranted.  38 C.F.R. § 4.85.

In June 2005, the Veteran's audiological examination results 
were: 


1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
Average
Right Ear
30
30
105
105
68
Left Ear
65
100
105
105
94

The examiner noted that these results were inconsistent with the 
previous findings and the Veteran's ability to converse at a 
normal conversational level without apparent difficulty and that 
it was physically impossible to have a mixed hearing loss with 
the acoustic reflexes present.  Therefore these results evinced 
extremely poor reliability and should be considered invalid.  
Indeed, the March 2006 results showed vast improvement and were 
more consistent with the April 2003 examination's findings.

The results of a March 2006 audiological examination were: 


1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
Average
Right Ear
20
55
70
85
58 (57.5)
Left Ear
25
35
70
85
54 
(53.75)

Speech discrimination was 98 percent for the right ear and 96 
percent for the left ear.  This examination likewise predated 
Martinak and did not fully describe the functional effects caused 
by a hearing disability.  Under Table VI, the right ear is 
assigned Roman numeral "II" and the left ear is assigned Roman 
numeral "I."  See 38 C.F.R. § 4.85.  The Veteran's left ear no 
longer showed an exceptional pattern of hearing loss because the 
pure tone threshold is more than 30 decibels at the 2000 Hertz 
level.  See 38 C.F.R. § 4.86.  Under Table VII, if the worse ear 
is rated II and the better ear is rated I, then a noncompensable 
(0 percent) rating is warranted.  38 C.F.R. § 4.85.

As explained above, none of these audiological examinations has 
found compensable hearing loss.  In order to qualify for a 
compensable rating of 10 percent, the Veteran's worse ear would 
need to be assigned "IV" or higher with a corresponding 
assignment for his better ear in accordance with Table VII.  
38 C.F.R. § 4.85.  This would be a significant worsening.  
Therefore, a compensable rating for hearing loss prior to August 
20, 2007, is not warranted.

From August 20, 2007

The Veteran underwent private audiological assessment on August 
20, 2007 and September 20, 2007.  Dr. Nabi explained that a 
second examination was ordered due to the severity of the hearing 
loss recorded in August 2007 and the later, September 2007, 
results showed some improvement.  These records did not conform 
to VA examination standards, however, the July 2009 VA examiner 
reviewed the September 2007 findings and stated, "Results 
obtained showed a bilateral mild sloping to profound 
sensorineural hearing loss, worse in the right ear."  The Board 
notes that this description is nearly identical to the 
description the examiner gave for the July 2009 results.

Most recently, in July 2009, the Veteran underwent another 
audiological examination.  At that time, the pure tone thresholds 
at each of the four specified frequencies were: 


1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
Average
Right Ear
65
85
105
105
90
Left Ear
35
70
80
90
69

Speech discrimination was 60 percent for the right ear and 90 
percent for the left ear.  Under Table VI, the right ear is 
assigned Roman numeral "VIII" and the left ear is assigned 
Roman numeral "III."  See 38 C.F.R. § 4.85.  Additionally, the 
Veteran's right ear demonstrates an exceptional pattern of 
hearing lost because the pure tone threshold levels across the 
four specified frequencies are at or above 55 decibels.  
38 C.F.R. § 4.86(a).   Therefore, the Veteran's right ear is 
also evaluated under Table VIA, which likewise assigns Roman 
numeral "VIII."  See 38 C.F.R. §§ 4.85, 4.86.  Under Table VII, 
if the worse ear is rated VIII and the better ear is rated III, 
then a 20 percent rating is warranted.  Id.

As explained above, this audiological examination found hearing 
loss warranting a 20 percent evaluation.  Although the private 
audiological examinations did not conform to VA standards, the 
July 2009 VA examiner reviewed the September 2007 findings, which 
were described by the private examiner to show improvement over 
the August 20, 2007, findings.  The examiner described those 
findings in identical terms to those used to describe the July 
2009 VA examination findings.  The Board does not wish to 
penalize the Veteran for seeking private medical attention and 
will therefore presume that the July 2009 audiometric results, 
which warranted a 20 percent evaluation, were essentially the 
same as the August 20, 2007, private results.  See 38 C.F.R. 
§ 3.400(o)(1).  In order to qualify for a 30 percent rating, the 
Veteran's better ear would need to be assigned "V" or higher, 
which would require a decrease in speech discrimination of eight 
percent.  38 C.F.R. § 4.85.  This would be a significant 
worsening.  Therefore, a rating of 20 percent, but no more, for 
hearing loss as of August 20, 2007, is warranted.

Increase Rating - Right Ear Otitis Externa

In a November 1965 rating decision, the Veteran was service 
connected for right ear otitis externa with an evaluation of 0 
percent, effective August 19, 1965.  The Veteran filed a claim 
for an increased evaluation in July 2002, which was denied in a 
May 2003 rating decision.  In November 2004, the Veteran filed 
another claim for an increased evaluation.

In order to warrant a compensable evaluation, the Veteran's right 
ear otitis externa must be characterized by swelling, dry and 
scaly or serious discharge, and itching requiring frequent and 
prolonged treatment.  See 38 C.F.R. § 4.87, Diagnostic Codes 
6210.  This is the maximum evaluation available under this 
diagnostic code.

A June 2005 VA examiner found that his auricle was normal.  There 
was no deformity and no tissue loss.  The external canal showed 
some edema, some scaling, and some discharge, but mostly 
stenosis.  The Veteran complained of occasional pain, discharge 
and pruritus (itching) in the ears bilaterally.  He was not being 
treated for an ear condition at that time.

The March 2006 VA examiner noted no evidence of otitis externa in 
either ear.  The Veteran reported that he gets ear infections in 
both ears four or five times a year, with the most recent 
infection being six months prior.

VA outpatient notes from October 2009 show treatment for a 
bilateral ear canal infection, which was treated with 
cortisporin.

Based on the evidence described above, the Veteran's symptoms 
most nearly approximate the criteria for a noncompensable 
evaluation.  The June 2005 VA examination shows some swelling, 
scaling, and discharge and notes the Veteran's complaints of 
occasional pain, discharge and itching, however the Veteran was 
not receiving treatment at that time.  The October 2009 VA 
treatment record shows treatment.  The remaining evidence of 
record does not show swelling, scaling, or discharge.  The bulk 
of the evidence of record shows no active symptoms of this 
disability, much less the frequent and prolonged treatment 
required for a 10 percent evaluation.  See 38 C.F.R. § 4.87, 
Diagnostic Codes 6210.  Thus, the rating criteria for a 10 
percent evaluation are not satisfied.  Therefore, the Board 
determines that the preponderance of the evidence is against the 
assignment of a compensable evaluation for the Veteran's right 
ear otitis externa.  38 C.F.R. § 4.7.

Extraschedular and other considerations

Finally, in exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-part 
test, based on the language of 38 C.F.R. § 3.321(b)(1), for 
determining whether a Veteran is entitled to an extra-schedular 
rating: (1) the established schedular criteria must be inadequate 
to describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's bilateral hearing loss and right ear otitis externa.  
The Veteran's service-connected disabilities are productive of 
impaired hearing and the impact of his diminished hearing acuity 
and infections and are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disabilities and referral for consideration of extraschedular 
rating is not warranted.

The further Board finds that, at no time during the pendency did 
the Veteran's bilateral hearing loss or right ear otitis externa 
rating higher than those noted above.  Hart, 21 Vet. App. 505.  
As such, a staged rating is not warranted.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service connection 
for a left ear condition.

Entitlement to compensable evaluation for service connected 
bilateral hearing loss, prior to August 20, 2007, is denied.

Entitlement to 20 percent evaluation for service connected 
bilateral hearing loss, beginning on August 20, 2007, is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.

A compensable evaluation for service connected right ear otitis 
externa is denied.

REMAND

In a November 1965 rating decision, the Veteran was service 
connected for bilateral conjunctivitis with an evaluation of 0 
percent, effective August 19, 1965.  The Veteran filed a claim 
for an increased evaluation in July 2002, which was denied in a 
May 2003 rating decision.  In November 2004, the Veteran filed 
another claim for an increased evaluation.

In order to warrant a compensable evaluation, the Veteran's 
bilateral conjunctivitis must be active with objective findings, 
such as red, thick conjunctivae, mucous secretion, etc.  See 38 
C.F.R. § 4.79, Diagnostic Codes 6018.  This is the maximum 
evaluation available under this diagnostic code.  Inactive 
conjunctivitis is evaluated based on residuals such a visual 
impairment and disfigurement.  See id.

The Board notes that the Veteran's visual acuity has decreased 
significantly during the pendency of the appeal, in part due to 
the development of a cataract in his right eye.  The records note 
additional eye disabilities and therefore it is necessary to 
obtain a medical opinion to determine to what extent, if any, the 
Veteran's loss of visual acuity can be attributed to his service-
connected bilateral conjunctivitis.

Accordingly, the case is REMANDED for the following action:

1.  After associating any outstanding records 
with the claims folder, the AMC should 
arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
extent of the Veteran's residuals from 
bilateral conjunctivitis, to include scarring 
and loss of visual acuity, found to be 
present.  To the extent that other eye 
disorders are found to be present, the 
examiner is ask to determine whether it is at 
least as likely as not that any other eye 
condition found to be present is related to 
or aggravated by his service-connected 
bilateral conjunctivitis, and, if possible, 
the extent to which any visual acuity loss is 
attributable to the Veteran's service 
connected bilateral conjunctivitis.  The 
claims folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all findings 
should be reported in detail.  Likewise, the 
rationale for any opinion expressed should be 
provided in a legible report.

2.   After completing the above requested 
actions, and any additional notification and 
development deemed warranted, readjudicate 
the claim of entitlement to a compensable 
evaluation for service connected bilateral 
conjunctivitis, in light of all pertinent 
evidence and legal authority.  If any benefit 
sought on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


